For all practical purposes, a notification of the vote of the town is equivalent to a request. The vote was sufficiently definite. Neither the town nor the railroad, disagreeing concerning the location of the depot, could prescribe it with exactness, and a range of two miles does not seem to be an impracticable or inconvenient range for the examination of the commissioners. The petition was properly referred, under the provisions of Gen. St., c. 147, ss. 5, 14.
Exceptions overruled.
DOE, C. J., did not sit. *Page 67